DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1, Fig. 5 in the reply filed on 2/17/2021 is acknowledged.  The traversal is on the ground(s) that the search for all the different embodiments can be made without serious burden on the examiner.  This is not found persuasive because the different embodiments contain different structures that would require different search strategies and techniques. These numerous different searches would place a serious burden on the examiner.
Claims 6-13, 16, 20, 22, 23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 14, 17-19, 21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnett et al. (U.S. Patent No. 8,560,031).
Barnett discloses a container assembly for holding a beverage (Fig. 1B), the assembly comprising: a walled container/sleeve (100) including an interior surface and an exterior surface, the interior surface at least partially defining a reservoir for holding a liquid or a container for holding a liquid (Fig. 1E); an expandable socket (1, 2) operatively coupled to the walled container, the expandable socket including a socket body (2) movable between an extended configuration and a collapsed configuration, the socket body including a first end and a second end; and wherein the first end of the socket body is spaced away from the exterior surface of the walled container when the socket body is in the extended configuration (Figs. 1A, 1B), a hub (3) operatively coupled to the walled container, the hub including an opening sized to receive at least a portion of the second end of the socket body, wherein the second end of the socket body is removably coupled to the hub(col. 5, lines 7-12), wherein the hub includes a first surface (at 15) and a second surface (at 4), the first surface defining the opening and the second surface deformable to fit against the exterior surface of the walled container, wherein the second surface is curved to conform to the exterior surface of the walled container (Fig. 4B), wherein the hub is removably attached to the exterior surface of the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett in view of Albonico et al. (U.S. Application Publication No. 2015/0078737).
Barnett fails to teach wherein the walled container is cylindrical. 
Albonico teaches that it is known in the art to manufacture holder with a cylindrical shape (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Barnett to be cylindrical, in order to hold different shaped devices. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett in view of Gipson (U.S. Application Publication No. 2014/0066142).
Barnett fails to teach wherein the body includes a first half, a second half, and a hinge pivotably connecting the first half and the second half.
Gipson teaches that it is known in the art to manufacture a holder with a first half (21), a second half (31), and a hinge (41) pivotably connecting the first half and the second half.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Barnett hinged halves, in order to hold different devices. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is drawn to containers with gripping structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733